UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2093


MORRIS FAIN,

                     Plaintiff - Appellant,

              v.

UNITED STATES OF AMERICA,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Louise W. Flanagan, District Judge. (7:19-cv-00109-FL)


Submitted: January 23, 2020                                       Decided: January 27, 2020


Before WYNN, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Morris Fain, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Morris Fain appeals the district court’s order dismissing his civil complaint without

prejudice for failure to prosecute pursuant to Fed. R. Civ. P. 41(b). On appeal, we confine

our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because

Fain’s informal brief does not challenge the basis for the district court’s disposition, Fain

has forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170,

177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

rules, our review is limited to issues preserved in that brief.”). Accordingly, we affirm the

district court’s judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2